DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities:  Claim 20 depends on claim 17 instead of claim 19.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dasari, publication number: US 202/0051011.

As per claims 1 and 19, Dasari teaches an apparatus comprising: 
a processor configured to 
receive a request associated with a key-value pair stored in a database (retrieve information from database 345, [0053]), 

in response to a determination that the state of the key-value pair has changed, generate a data block that includes a changed state of the key-value pair and add the generated data block to a hash-linked chain of data blocks (generating a new block in a blockchain when profile decreases by a threshold, [0053]).

As per claims 2 and 20, Dasari teaches wherein, in response to a determination that the state of the key-value pair has not changed, the processor is further configured to send an instruction to not generate a data block (Generating block based on threshold, [0053]).

As per claim 3, Dasari teaches wherein the processor is configured to receive a tick operation triggered by an application associated with data stored at the key-value pair (Control engine query, [0048]).

As per claim 4, Dasari teaches wherein the processor is further configured to transmit a notification which indicates that the data block is generated to an application associated with the key-value pair (Alert, [0043][0046]).



As per claim 6, Dasari teaches wherein the request is associated with a plurality of key- value pairs, and the processor determines whether any of the plurality of key-value pairs have changed since the most recently received request (Change, [0053]).

As per claim 7, Dasari teaches wherein the processor is configured to store a hash of a previous block in the hash-linked chain of data blocks within the generated data block (Blockchain, Fig. 5, [0062]).

As per claim 8, Dasari teaches wherein the processor is configured to determine that the state of the key-value pair has changed when a value of the key-value pair has changed since a last block of the hash-linked chain of blocks was generated (Change, [0053]).

As per claim 9, Dasari teaches wherein the processor is further configured to detect that a conditional statement from among a plurality of predefined conditional statements has occurred with respect to the database, and automatically generate a new data block 

Claims 10-18 are rejected based on claims 1-9. 

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUGBENGA O IDOWU whose telephone number is (571)270-1450. The examiner can normally be reached Monday-Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 5712723804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/OLUGBENGA O IDOWU/Primary Examiner, Art Unit 2494